EXHIBIT 10(g)

 

EMPLOYERS MUTUAL CASUALTY COMPANY

NON-EMPLOYEE DIRECTORS’ POST-SERVICE BENEFITS PLAN

 

SECTION 1.       PURPOSE. The purpose of the Employers Mutual Casualty Company
Non-Employee Directors’ Post-Service Benefits Plan (the “Plan”) is to enable
Employers Mutual Casualty Company (“EMCC” or “Company”) to attract and retain
non-employee individuals of exceptional ability to serve as directors of the
Company.

 

 

SECTION 2.

DEFINITIONS

 

“Annual Retainer” for any given year shall mean the cash retainer which was or
is to be paid to an Eligible Director (as hereinafter defined) in connection
with such individual’s service as a director, but shall not include any meeting
fees or per diem amounts paid to such director for attendance at board and/or
committee meetings.

 

“Board” means the Board of Directors of the Company.

 

“Effective Date” means January 1, 1993.

 

“Eligible Director” means an individual who is a member of the Board on or after
the Effective Date, and who is not concurrently an employee of the Company.

 

“Post-Service Benefit(s)” means the retirement and/or survivorship income
provided to Eligible Directors and/or their spouses in accordance with the
provisions of Sections 5 and 14 of this Plan.

 

“Severance Date” means the date on which an Eligible Director’s service on the
Board terminates, for any reason.

 

“Vested Director” means an Eligible Director who has completed a minimum of five
(5) Years of Service on the Board as an Eligible Director.

 

“Vesting Date” means the date upon which an Eligible Director completes five (5)
Years of Service on the Board as an Eligible Director, and becomes a Vested
Director.

 

“Years of Contemporaneous Marriage Cap” means the total number of years a
surviving spouse was legally married to an individual (who was a member of the
Board on or after the Effective Date) while such individual was actually serving
as a member of the Board. This number will always be less than or equal to the
Years of Service Cap (as hereinafter defined).

 

“Year(s) of Service” means a period of twelve (12) consecutive months of service
as an Eligible Director, measured from the date of such individual’s election to
the Board or the anniversary thereof. In those instances in which a director who
is also an employee of the Company terminates his or her employment relationship
with the Company but continues as a director (thus becoming an Eligible
Director), a Year of Service shall consist of a twelve (12) month period
commencing on the date such employment relationship terminates and the
individual becomes an Eligible Director.

 

“Years of Service Cap” means the total number of years served by a director as a
member of the Board, whether or not the director was an Eligible Director during
all of such time period. For purposes of this computation, all years of service
prior to the Effective Date shall also be included in the calculations.

 

SECTION 3.        VESTING. An Eligible Director shall be entitled to a
Post-Service Benefit upon completing five (5) Years of Service as an Eligible
Director.

 

 

1

 


--------------------------------------------------------------------------------



 

 

               SECTION 4.        PAYMENT OF POST-SERVICE BENEFITS. The Company
shall pay a Vested Director who has attained the age of 65 years an annual
Post-Service Benefit, in an amount calculated pursuant to Section 5 hereof,
commencing on the first business day of the month immediately following the
month in which the Vested Director’s Severance Date occurs, and continuing
thereafter on each anniversary date of the initial payment of a Post-Service
Benefit to such individual. In the case of a Vested Director whose Severance
Date occurs prior to the attainment of age 65, the initial payment of a
Post-Service Benefit shall occur on the first business day of the month in which
the Vested Director’s 65th birthday occurs, with annual payments thereafter
continuing on the anniversary date(s) of such payment.

 

The number of annual payments of the Post-Service Benefit shall not exceed the
Years of Service Cap. Subject to this limitation on the maximum number of annual
payments of Post-Service Benefits, the right to receive Post-Service Benefits
shall terminate upon the death of the Vested Director; provided, however, that
if the Vested Director has elected the joint and survivor retirement benefits
option pursuant to Section 14 hereof, and if such election remains valid, then
the right to receive Post-Service Benefits shall terminate upon the death of the
Vested Director or his or her spouse, whichever occurs later, unless either the
Years of Service Cap or, in the case of a surviving spouse, the Years of
Contemporaneous Marriage Cap (as more fully described in Section 14 hereof) is
first reached, in which case the right to receive Post-Service Benefits shall
cease when either of such limitations is first reached.

 

SECTION 5.        CALCULATION OF RETIREMENT BENEFIT AMOUNT. The Post-Service
Benefit shall be an amount equal to 100% of the average amount of the Annual
Retainer paid to each Eligible Director during the three (3) years immediately
prior to the recipient director’s Severance Date. Notwithstanding the foregoing,
however, the Post-Service Benefit shall be reduced by ten percent (10%) of such
calculated amount for each year, if any, by which the total number of Years of
Service accrued as of the recipient director’s Severance Date is less than ten.

 

SECTION 6.        ADMINISTRATION. The general administration of this Plan shall
be the responsibility of the Administrative Department of the Company. Senior
management of the Company may, in their discretion, designate one or more
individuals as administrators for the day to day operations of the Plan.

 

SECTION 7.        AMENDMENT AND TERMINATION. The Board may terminate this Plan
at any time, and may amend or modify this Plan at any time or from time to time,
and in any respect; provided, however, that no such amendment, modification or
termination shall in any manner adversely affect the Post-Service Benefits of
(i) any former director (or such director’s spouse, if joint and survivor
benefits have been elected) then currently receiving Post-Service Benefits, or
(ii) any Vested Director who has attained the age of 65.

 

SECTION 8.        NO RIGHT TO CONTINUE AS A DIRECTOR. Neither the adoption of
this Plan nor any of the provisions of the Plan shall constitute or be evidence
of any agreement or understanding, express or implied, that the Company will
retain or re-elect an Eligible Director for any period of time, or at any
particular rate of compensation.

 

SECTION 9.        NON-ALIENATION OF BENEFITS. No benefit provided under this
Plan may be assigned, pledged, mortgaged or hypothecated or shall be subject to
legal process or attachment for the payment of claims of any creditor of an
Eligible Director, of a Vested Director, or of the surviving spouse of such a
director (if the joint and survivor benefit payment option has been elected by
such director).

 

SECTION 10.      NO FUNDING OBLIGATION. This Plan is unfunded and the
Post-Service Benefits payable hereunder shall be paid by the Company out of its
general assets. The Company may make such arrangements for its own benefit as it
desires to provide for the payment of any benefits hereunder, and no person
shall have any claim against a particular fund or asset owned by the Company or
in which it has an interest to secure the payment of the Company’s obligations
hereunder. A Vested Director (or such director’s surviving spouse, if the joint
and survivor benefit payment option has been elected by the director) entitled
to a Post-Service Benefit under this Plan shall have no greater rights than
those of an unsecured general creditor of the Company. Notwithstanding the
foregoing, however, the Company shall establish an appropriate reserve on its
books for this liability as soon as practicable following approval of this Plan
(or any amendments thereto) by the Board, in order to satisfy the requirements
of the Financial Accounting Standards Board (FASB).

 

 

2

 

 


--------------------------------------------------------------------------------



 

               SECTION 11.     EFFECTIVE DATE. The original Plan (then known as
the Employers Mutual Casualty Company Non-Employee Directors’ Retirement Plan)
became effective as of the Effective Date. The amended Plan, which provides for
joint and survivor benefits, together with certain other changes to the original
Plan, shall become effective, with respect to such changes, as of January 1,
2000, provided that it is subsequently approved by the policyholders of EMCC
within twelve (12) months of such date.

 

SECTION 12.      TITLES. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Plan.

 

SECTION 13.     GOVERNING LAW. This Plan and all rights and obligations under
the Plan shall be construed in accordance with and governed by the laws of the
State of Iowa.

 

SECTION 14.      PAYMENT OF JOINT AND SURVIVOR POST-SERVICE BENEFITS.
Notwithstanding any other provision of this Plan, at any time following the
Vesting Date of a Vested Director, such Vested Director, as long as he or she is
then currently serving on the Board, may file an election with the
administrator(s) of the Plan (as designated pursuant to Section 6 hereof) to
have his or her Post-Service Benefits (as calculated pursuant to Section 5
hereof) paid on a joint and survivor basis to the Vested Director and his or her
spouse. If the joint and survivor option is elected, there shall be no reduction
in the amount of the Post-Service Benefit to be paid annually to the recipient
director or his or her spouse.

 

The ability to elect the joint and survivor benefits option may be exercised by
a Vested Director more than once, in the event the electing director is divorced
subsequent to his or her initial election, or in the event such director’s
spouse predeceases the Vested Director subsequent to the director’s election of
this option, but may only be exercised in favor of an individual to whom such
Vested Director is legally married at the time of such election. However,
subsequent to a Vested Director’s Severance Date, remarriage by the Vested
Director shall not entitle such director to make a new election. A Vested
Director’s divorce, or the death of such director’s spouse, shall automatically
terminate any election previously made by that Vested Director in favor of such
former spouse.

 

In the event the joint and survivor benefits option is elected by a Vested
Director, the number of annual payments of the Post-Service Benefit to which
such director and his or her spouse are entitled shall be calculated as follows:

 

 

A.

Once payments to a director have commenced pursuant to Section 4 hereof, the
recipient director shall continue to receive annual payments of the Post-Service
Benefit so long as such director is living, provided that the total number of
such annual payments may not exceed the Years of Service Cap.

 

B.

If the spouse of the recipient director predeceases the director, annual
payments shall end upon the earlier of (i) the director’s death or (2)
attainment of the Years of Service Cap.

 

C.

If the recipient director predeceases his or her spouse before the Years of
Service Cap has been reached, and if such spouse has been designated by the
director to receive joint and survivor Post-Service Benefits, then such annual
payments shall commence for, and continue to, the surviving spouse until the
earlier of (1) the spouse’s death, (2) attainment of the Years of Service Cap
(to be calculated by adding together the number of payments received by the
director and by the surviving spouse, respectively, and comparing such sum to
the total number of years served by the director as a member of the Board), or
(3) attainment of the Years of Contemporaneous Marriage Cap. A surviving spouse
may receive no greater number of annual payments under the joint and
survivorship provisions of the Plan than the number of years such surviving
spouse was legally married to the former director while that director was
actually serving as a member of the Board.

 

In the event an electing director is divorced subsequent to the commencement of
annual payments of a Post-Service Benefit, such Post-Service Benefit for that
director shall be paid as if no election under this Section 14 had been made
(unless otherwise ordered by a court of competent jurisdiction).

 

The election of the joint and survivor benefit option under this Section 14
shall not extend or increase the amount or the maximum number of annual payments
of the Post-Service Benefit which a Vested Director may receive, nor accelerate
the date when an annual Post-Service Benefit is first paid to such director, as
calculated pursuant to Sections 4 and 5 hereof.

 

 

3

 

 

 